DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 12/29/2021 in regards to the 35 USC 112a rejection have been fully considered. The remarks set forth by the applicant overcome the 35 USC 112a rejection of claim 1 previously set forth.
	Applicant’s arguments filed 12/29/2021 in regards to the 35 USC 112b rejections have been fully considered. The amendments to the claims have been entered and overcome the 35 USC 112b rejection of claim 1 previously set forth.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I, II, and III, as set forth in the Office action mailed on 03/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/23/2021 is withdrawn.  Claims 7, 8, 11, 12, 14, 15, and 18, directed to calculating the part probability on the basis of an image analysis result are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 9, 10, 13, 16, and 19, directed to calculating the part probability on the basis of an orientation angle of the ultrasound probe are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Terminal Disclaimer
	The terminal disclaimer filed on December 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/294, 288 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 20 disclose an apparatus and control method comprising a process of changing from a first measurement method to a second measurement method in order to identify the part within an ultrasound image when two or more calculated probabilities among a plurality of probabilities calculated for the plurality of predetermined parts are greater than or equal to a predetermined threshold value.
The prior art of record, individually or in combination, does not teach or fairly suggest changing from a first measurement method to a second measurement method in order to identify the part within an ultrasound image when two or more calculated probabilities among a plurality of probabilities calculated for the plurality of predetermined parts are greater than or equal to a predetermined threshold value. Perrey (US 2018/0042577) the closest relevant prior art teaches a controller circuit that selects one or more candidate anatomical structures of interest that have a probability over a predetermined threshold and displays the one or more candidate structures and receive a user input designating which anatomical structure is the object of interest ([0055]).
Claims 2-19 are allowable because they depend from independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B./Examiner, Art Unit 3793                             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791